DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,146,771 to Loughlin, in view of U.S. Patent Number 3,751,948 to Klein. 
Loughlin discloses a padlock shroud (10) comprising: a shroud body (formed by wall 13) having a chamber with an opening accessible to a padlock body, the opening formed in a lower portion of the shroud body, wherein to engage a padlock with the shroud, the padlock body is inserted into the chamber through the opening (figure 3); apertures (opening found on either side of 16) formed through an upper portion of the shroud body and having a spacing substantially equal to a spacing of legs of a shackle to be engaged with the padlock through the apertures (figures 1 and 2); and a shackle protector (13) having first and second connection points adjacent 
Klein teaches of a padlock shroud (10) comprising: a shroud body (22) having a chamber accessible to a padlock body (14), the opening formed in a lower portion of the shroud body, wherein to engage a padlock with the shroud, the padlock body is inserted into the chamber through the opening (figures 1 and 2); an opening (cavity that receives the padlock and shackle) formed through an upper portion of the shroud body to be engaged with the padlock through the opening (figures 1 and 2); a shackle protector (34, 36 and 38) having first and second connection points adjacent to the opening and extending upward from the upper portion of the shroud body at a length at least substantially equal to a length of the legs of the shackle (as shown in figure 1); and a press pin aperture formed on a side of the shroud body and positioned to allow a press pin (50) to be inserted beneath the padlock body when the padlock body is fully inserted into the chamber (via 52; figures 1 and 2).  All of the component parts are known in Loughlin and Klein.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate mechanical engagement means as taught by Klein onto the padlock shroud in Loughlin, since the manner to which the shroud is attached to the padlock is in no way dependent on the shroud protecting the shackle, and the press pin and associated aperture could be used in combination with the padlock and shroud to achieve the predictable results of fixedly securing a padlock within the shroud. 



Loughlin discloses an apparatus comprising: a padlock (11) comprising a body (body thereof) and a shackle (12) to engage with the body; and a padlock shroud (10) comprising: a shroud body (formed by wall 13) having a chamber with an opening accessible to a padlock body, the opening formed in a lower portion of the shroud body, wherein to engage a padlock with the shroud, the padlock body is inserted into the chamber through the opening (figure 3); apertures (opening found on either side of 16) formed through an upper portion of the shroud body and having a spacing substantially equal to a spacing of legs of a shackle to be engaged with the padlock through the apertures (figures 1 and 2); and a shackle protector (13) having first and second connection points adjacent to the apertures and extending upward from the upper portion of the shroud body at a length at least substantially equal to a length of the legs of the shackle (as shown in figure 1), as in claim 8.  However, Loughlin does not disclose a press pin aperture and associated a press pin.

Loughlin further discloses the shackle protector comprises a set of ears (13) which partially surround the legs of the shackle when the shackle is fully inserted through the apertures and engaged with the padlock body, as in claim 11, wherein when the shackle is fully inserted through the apertures and engaged with the padlock body, a top of the shackle is at approximately the same distance from the upper portion of the shroud body as a top of the set of .

Claim 2, 3, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loughlin, in view Klein, as applied above.
Loughlin and Klein disclose the invention substantially as claimed.  Klein teaches of the shroud body and shackle protector are capable of being manufactured out of the most rugged and strong materials in a single casting or forging and can be welded together (column 1, lines 22-29 and column 2, lines 13-22).  However, Loughlin and Klein do not disclose the shroud body and shackle protector are formed from a metal or a metal alloy.  It is common knowledge in the prior art to utilize a metal or metal alloy in the same field of endeavor for the purpose of having a padlock shroud having a rugged,  strong material that can be cast, forged or welded.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to manufacture the shroud body and shackle protector out of metal or metal alloy in order to have the shroud being strong, rugged material capable of protecting the padlock and shackle to thwart unauthorized attempts to remove the lock.  The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to padlock shrouds:
U.S. Patent Number 10,995,522 to Derman; U.S. Patent Number 7,380,425 to Elliott et al.; U.S. Patent Number 6,684,668 to Hsueh Lee; U.S. Patent Number 6,393,876 to Matyko; U.S. Patent Number 4,763,496 to Evans et al.; U.S. Patent Number 4,689,975 to Dunphy et al.; U.S. Patent Number 4,548,058 to Bahry et al.; U.S. Patent Number 4,107,965 to Miller et al.; U.S. Patent Number 3,835,675 to Lippisch; U.S. Patent Number 3,754,419 to Taylor; U.S. Patent Number 3,572,064 to Berry.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
February 9, 2022